Citation Nr: 0831840	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  08-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to special monthly compensation by reason of 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.  The veteran was awarded the Purple Heart 
Medal for sustaining a combat wound during his military 
service.    

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran requested a hearing before a 
Decision Review Officer which was scheduled for him in 
December 2007.  However, the veteran failed to appear to this 
hearing.  In a subsequent Report of Contact dated in December 
2007, the veteran indicated he would not be able to appear at 
another hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran currently has the following service-connected 
disabilities:  residuals of a shrapnel wound to the lumbar 
and gluteus region with sciatic involvement on the left side, 
rated as 60 percent disabling; and ankylosis of the right 
thumb due to residuals of a fracture, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 60 percent.  The veteran is also in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) since November 22, 
1978.  

2.  The veteran has no service-connected disability rated as 
100 percent disabling for purposes of entitlement to special 
monthly compensation by reason of being permanently 
housebound.

3.  The veteran is not blind or nearly blind, and does not 
have loss of use of a foot due solely to a service-connected 
disability.  However, medical evidence does show that due in 
large part to his service-connected disorders the veteran 
requires assistance for bathing, dressing, toileting, 
personal hygiene, preparation of meals, walking, and leaving 
the house.  In addition, he is also not able to avoid the 
hazards of daily living without assistance.  He is entirely 
dependent upon the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home, or institutional care.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
benefits by reason of being in need of aid and attendance of 
another person are met.  38 U.S.C.A. §§ 1114(k), (l), and 
(s), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the special monthly 
compensation claim, there is no need to discuss in detail 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA because even if, for the sake 
of argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  



Governing Laws and Analysis

Special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) as the result of service-connected 
disability is payable for each anatomical loss or loss of use 
of one hand, one foot, both buttocks, one or more creative 
organs, blindness of one eye having only light perception, 
deafness of both ears, having absence of air and bone 
conduction, complete organic aphonia with constant inability 
to communicate by speech or, in the case of a woman veteran, 
the anatomical loss of one or both breasts (including loss by 
mastectomy).

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) is payable as the result of service-
connected disability if the veteran has an anatomical loss or 
loss of use of both feet, or of one hand and one foot; has 
blindness in both eyes with visual acuity of 5/200 or less; 
is permanently bedridden; or is so helpless as to be in need 
of regular aid and attendance of another person. 

"Loss of use of a hand or foot" is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. 4.63 
which constitute loss of use of a foot include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, shortening of the lower 
extremity of 3 1/2 inches or more, or complete paralysis of 
the external popliteal nerve and consequent foot drop.   

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities. 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).

For purposes of housebound benefits, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that being 
"substantially confined" to the home means an inability to 
leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income, as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to special monthly 
compensation for housebound benefits under Section 1114(s) 
cannot be based on TDIU.   

Presently the veteran is seeking entitlement special monthly 
compensation benefits based on the need for regular aid and 
attendance, or due to housebound status.  

Review of the claims folder reveals that the veteran 
currently has the following service-connected disabilities: 
residuals of a shrapnel wound to the lumbar and gluteus 
region with sciatic involvement on the left side, rated as 60 
percent disabling; and ankylosis of the right thumb due to 
residuals of a fracture, rated as 10 percent disabling.  The 
combined service-connected disability rating is 60 percent.  
However, the veteran is also in receipt of a TDIU since 
November 22, 1978.  

Initially, with regard to special monthly compensation under 
38 U.S.C.A. § 1114(k) and (l), for loss of use of one or both 
feet as the result of service-connected disability, the 
veteran has to utilize a walker and a wheelchair to get 
around, and generally requires the assistance of another to 
ambulate.  The March 2005 VA examiner indicated he could only 
walk 10 feet with a walker.  He only left his home for 
medical appointments only.  In addition, Dr. A.S., MD., 
indicated in a September 2001 report that the veteran had 
somewhat of a dropped foot on the left side.  However, the 
evidence of record does not reveal extremely unfavorable 
ankylosis of the knee, complete ankylosis of two major joints 
of an extremity, or shortening of the lower extremity of 3 
1/2 inches or more.  The March 2005 VA examiner also 
indicated no paralysis in left or right lower extremity.  

Still, the Board acknowledges that more recently it is 
apparent the veteran's left leg is functionally ineffective, 
in support of his contention that he essentially has loss of 
use of his left leg.  Nonetheless, the March 2005 VA examiner 
and private physicians during the course of the appeal 
documented severe peripheral neuropathy of the lower 
extremities due to nonservice-connected diabetes mellitus, 
ankle deformities due to nonservice-connected arthritis, and 
nonservice-connected peripheral vascular disease impacting 
his lower extremities.  All of these nonservice-connected 
disorders significantly impact his loss of use of his lower 
extremities, such that the criteria for special monthly 
compensation based on loss of use of any foot as the result 
of service-connected disability are not in order.  38 
U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.   

With regard to permanent housebound status, the veteran does 
not have a single service-connected disability rated as 100 
percent disabling.  This conclusion is drawn irrespective of 
the fact that the veteran is receiving a total rating for 
TDIU.  See VAOPGCPREC 6-99 (holding that entitlement to 
special monthly compensation under Section 1114(s) cannot be 
based on TDIU).  Absent a single disability rated as 100 
percent disabling, the veteran does not meet the threshold 
legal criteria for entitlement to special monthly 
compensation under 38 U.S.C.A.  § 1114(s).  The Board 
acknowledges that the veteran is essentially "substantially 
confined" to his home under the Hartness case in that he is 
unable to overcome his particular service-connected 
disabilities and leave the house in order to earn an income.  
See VA Aid and Attendance examinations dated in June 2003, 
July 2005, June 2006, and September 2007.  Regardless, 
housebound status under the pertinent statute and regulation 
still requires the veteran to have a single service-connected 
disability rated as 100 percent disabling, which he does not 
have here.  Accordingly, this portion of his claim must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).   

In any event, since ultimately the Board in this decision is 
awarding special monthly compensation based on aid and 
attendance as discussed below, the claim for special monthly 
compensation at the housebound rate would be moot, because 
special monthly compensation at the aid and attendance rate 
set forth at 38 U.S.C.A. § 1114(l) is greater than special 
monthly compensation at the rate set forth at 38 U.S.C.A. § 
1114(s).   

With regard to aid and attendance, private medical records, 
VA treatment records,  and the VA Aid and Attendance 
examinations of record do not reveal blindness in both eyes 
with visual acuity of 5/200 or less.  In addition, 
notwithstanding that earlier VA Aid and Attendance 
examinations specify that the veteran is not permanently 
bedridden, the most recent September 2007 VA examination does 
demonstrate that he is now bedridden.  Further, VA Aid and 
Attendance examinations reflect the necessity of the regular 
aid and attendance of a skilled provider, due to his service-
connected gunshot wound residuals (spinal stenosis with left 
lower extremity weakness, sciatica, and atrophy), in addition 
to ankylosis of the right thumb.  38 C.F.R. § 3.352(a).  

In this regard, the veteran is currently 88 years old.  He 
lives at home.  The evidence clearly shows that he requires 
regular aid and attendance to perform his activities of daily 
living.  The veteran requires assistance for bathing, 
dressing, toileting, personal hygiene, preparation of meals, 
walking, and leaving the house.  See VA Aid and Attendance 
examinations dated in June 2003, July 2005, June 2006, and 
September 2007, as well as the general VA examination dated 
in March 2005.  Most recently, according to the September 
2007 VA examiner, the veteran is also not able to avoid the 
hazards of daily living without assistance.  He is entirely 
dependent on assistance with his activities of daily living.  
All VA Aid and Attendance examiners concluded that the 
veteran requires the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home, or institutional care.  

The issue here is whether such need is the result of service-
connected disability.  In this respect, the Board concedes 
the veteran is diagnosed with numerous nonservice-connected 
disorders including diabetes, hypertension, aortic stenosis, 
chronic obstructive pulmonary disease (COPD), peripheral 
vascular disease (PVD) of the lower extremities, ankle and 
knee arthritis, a stomach disorder, and congestive heart 
failure.  Admittedly, these disorders have a significant 
impact on the veteran's health.  In particular, his 
nonservice-connected peripheral neuropathy due to diabetes 
and peripheral vascular disease due to a heart condition do 
affect his lower extremities contributing to his inability to 
take care of himself.  All VA Aid and Attendance examiners 
have listed his service-connected spinal stenosis disorder 
with left-sided neuropathy as a condition for which he 
clearly requires the assistance of a skilled provider.  The 
June 2006 VA Aid and Attendance examiner noted that his 
service-connected ankylosis of the right thumb made dressing 
and undressing very difficult for the veteran as well.  Even 
earlier private and VA medical evidence from the 1960s 
through the 1990s observed left lower extremity atrophy, 
weakness, sciatica, radiculopathy, poor reflexes, numbness, 
and foot drop related to his service-connected lumbar 
stenosis.  The March 2005 VA examiner at one point stated 
that his service-connected lumbar spine disorder with left 
leg weakness and atrophy aggravates his bilateral leg 
condition.  See March 2005 VA examination report at page 19.  
Overall, VA and private treatment records corroborate that 
the severity of the veteran's service-connected disorders, 
standing alone, would necessitate the regular aid and 
attendance of a skilled provider.    

Consequently, it is apparent from the medical evidence that 
the basic requirements for special monthly compensation on 
the account of regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, 
resolving any doubt in the veteran's favor, the Board finds 
the evidence supports special monthly compensation for 
regular aid and attendance.  38 U.S.C.A. § 5107(b).    





ORDER

Special monthly compensation by reason of being in need of 
aid and attendance of another person is granted.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


